United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1688
                                   ___________

William F. Caradine/Assabur, II,        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
John Doe, Manager, Sonic                *
Drive-In, Inc.,                         * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: June 23, 2011
                                Filed: June 29, 2011
                                 ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.


       Arkansas inmate William F. Caradine/Assabur, II (Caradine) appeals from the
district court’s1 dismissal without prejudice of his 42 U.S.C. § 1983 complaint.
Caradine has also filed in this court various motions requesting, among other things,
additional relief and disclosure of his medical records. Upon careful review, we
conclude that the district court’s dismissal without prejudice was not an abuse of


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
discretion. See Nw. Bank & Trust Co. v. First Ill. Nat’l Bank, 354 F.3d 721, 725 (8th
Cir. 2003) (district court’s application of its local rules reviewed for abuse of
discretion); Settlemire v. Watson, 877 F.2d 13, 14 (8th Cir. 1989) (per curiam)
(affirming dismissal of pro se complaint where plaintiff failed to comply with court
order to amend complaint within thirty days, and district court dismissed complaint
without prejudice under local rule allowing dismissal where litigant fails to respond
to communication of court within thirty days); cf. Boyle v. Am. Auto Serv., Inc., 571
F.3d 734, 741-42 (8th Cir. 2009) (Fed. R. Civ. P. 41(b) dismissal for failure to
prosecute reviewed for abuse of discretion).

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B. In addition, all of
Caradine’s pending motions are denied as moot.
                      ______________________________




                                         -2-